Citation Nr: 1128644	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had periods of honorable active service from May 1966 to January 1967 and from April 1971 to May 18, 1972; he also had a period of service under other than honorable conditions from May 19, 1972 to January 1973.  In a June 2006 administrative decision, the RO determined that the Veteran was not entitled to receive benefits based on his period of service from May 19, 1972 to January 5, 1993.  Correspondence from the Veteran indicates that he does not claim entitlement to benefits based on the period specified by the RO.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records reflect that on enlistment examination in March 1966, audiometric testing was conducted.  The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5 (20)
 5 (15)
5 (15)
10 (20)
10 (15)

Left
5 (20)
10 (20)
0 (10)
10 (20)
5 (10)


The Veteran was determined to be qualified for service.  

In December 1966, a medical board found that the Veteran suffered from physical disability that was not incurred in or aggravated by service.  The disabilities were noted to be chronic otitis media, perforation of the right tympanic membrane, oroantral and oronasal fistulae, deflection of the nasal septum, rhinolalia aperta secondary to cleft palate repair, and nasal polyps.  Notably, audiometric testing carried out in conjunction with the Veteran's December 1966 medical board examination revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
35 (50)
45 (55)
45 (55)
not tested
55 (60)

Left
50 (65)
50 (60)
55 (65)
not tested
75 (80)


The Veteran was tested a second time and the following results were reported:





HERTZ



500
1000
2000
3000
4000

Right
40 (55)
30 (40)
40 (50)
not tested
40 (45)

Left
30 (45)
35 (45)
30 (40)
not tested
35 (40)


The Veteran attempted to enlist in the Navy in September 1967.  An enlistment examination audiogram revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
-5 (10)
-5 (5)
0 (10)
not tested
5 (10)

Left
5 (20)
5 (15)
5 (15)
not tested
20 (25)


The examiner noted that the Veteran had been discharged from the Marine Corps due to a perforated left tympanic membrane.  At that time, the Veteran denied ear trouble or hearing loss.  

In a December 1968 statement, a private physician stated that he had examined the Veteran and that his hearing was 20/20 bilaterally.  

On examination in December 1968 the Veteran denied ear trouble or hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0
0
5
5
5

Left
0
0
5
5
15


The Veteran was determined to be qualified for enlistment.

In August 1969 the Department of the Navy determined that, based on the Veteran's history of otitis media, oroantral and oronasal fistulae, deflection of the nasal septum, and rhinolalia aperta, the Veteran did not meet established physical standards.

On Army enlistment examination in August 1970, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0
0
0
5
5

Left
5
0
5
5
0


At the time of examination, the Veteran denied ear trouble and hearing loss.  

There is clearly a wide variance in the results of audiometric testing conducted over this period.  As such, the Board is unable to reach a conclusion regarding whether the Veteran's claimed bilateral hearing loss and tinnitus are related to any disease or injury in service.  In that regard the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Here, threshold shifts are shown in service and at enlistment examinations.  The Board is without the medical expertise to determine the significance of such shifts and is precluded from making medical determinations.  Moreover, the Veteran is shown by the record to have current hearing loss that requires the use of amplification in the form of hearing aids which have been issued by VA.  Accordingly, a VA examination is necessary to determine whether the Veteran's claimed hearing loss and tinnitus are related to service.

Finally, the Board notes that in his September 2006 notice of disagreement, he stated that he had been treated by VA in the mid-1970s for substance abuse.  As it is unclear what records of this treatment might reveal, they should be obtained.

In light of the above discussion, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify the VA facility at which he was treated in the mid-1970s.  Upon receipt of his response, request records of such treatment and associate them with the claims file.  All efforts to obtain these records should be fully documented.

2.  Upon completion of the above, schedule the Veteran for a VA audiological evaluation to determine the severity and likely etiology of his claimed hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination. 

The examiner should conduct a thorough interview with the Veteran, noting with specificity any occupational and recreational noise exposure and use of hearing protection both during and after service.  The examiner should also conduct an examination, including any indicated tests, and provide a diagnosis for any pathology found. 

Based on examination, interview of the Veteran, and records review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss and tinnitus had its onset during active service or is etiologically related to disease or injury (including noise exposure) incurred during active service.  

The examiner is specifically asked to comment on the Veteran's documented threshold shifts in service, and he or she should be mindful that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  

The examiner should also describe as fully as possible the functional effect of the hearing loss, including effects on the Veteran's occupation.

The examiner should note that, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his or her conclusions, the examiner should specifically account for the Veteran's lay statements regarding acoustic trauma in service as well as his symptoms from service to the present.  

3.  Upon completion of the examination, review the examiner's report for specific compliance with the Board's directive.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


